Title: March 1785
From: Washington, George
To: 




Tuesday 1st. Mercury at 34 in the morning 38 at Noon and 42 at Night.
Wind at No. West all day, & sometimes pretty fresh; at others very moderate. In general clear with some flying clouds.

Planted the remainder of the Poplars & part of the Ash Trees—also a circle of Dogwood with a red bud in the Middle close to the old Cherry tree near the South Garden Ho[use].
Began with my two Tumblers to Cart Dung upon the Ground designed for Clover and Orchard grass.
 


Wednesday 2d. Mercury at 35 this Morning—40 at Noon and 39 at Night.
Wind at No. West all day, and for the most part of it pretty fresh and cold. Cloudy and towards Sunsetting much the appearance of Snow. Planted the remainder of the Ash Trees—in the Serpentine walks—the remainder of the fringe trees in the Shrubberies—all the black haws—all the large berried thorns with a small berried one in the middle of each clump—6 small berried thorns with a large one in the middle of each clump—all the swamp red berry bushes & one clump of locust trees.
 


Thursday 3d. Mercury at 34 in the Morng., 40 at Noon and  at Night.
Morning calm, warm, and very pleasant—wind afterwards from the Southward & pretty fresh. Sun set in a bank.
Planted the remainder of the Locusts—Sassafras—small berried thorn & yellow Willow in the Shrubberies, as also the red buds—a honey locust and service tree by the South Garden House. Likewise took up the clump of Lilacs that stood at the Corner of the South Grass plat & transplanted them to the clusters in the Shrubberies & standards at the south Garden gate. The Althea trees were also planted.
Employed myself the greatest part of the day in pruning and shaping the young plantation of Trees & Shrubs.
In the Evening Mr. Story formerly an assistant to Genel. Greene & afterwards Aide de Camp to Lord Stirling came in and spent the Evening.


   
   His yellow willow is Salix pentandra, now called the bay-leaved willow, and his service tree is Amelanchier obovalis, serviceberry or juneberry. A specimen of the English service tree, Sorbus domestica, was still standing in 1917 near the northwest corner of the bowling green (SARGENT [2]Charles Sprague Sargent. The Trees at Mount Vernon. Rev. ed. N.p., [1926]., 12–13), perhaps surviving from the cuttings of this species which GW acquired from William Bartram in 1792. The althea, Hibiscus syriacus, is also called rose of Sharon.



   
   Maj. John Story (1754–1791), of Massachusetts, served as deputy quartermaster general of the Continental Army from 1777 to 1780, having earlier held several minor posts. He later acted for a short time as aide to Maj. Gen. Lord Stirling until the general’s death in 1783.



 



Friday 4th. Mercury at 42 in the Morning. 46 at Noon and the same at Night.
Morning thick and heavy, with appearances of rain. Before noon the Sun made some feeble efforts to shine, but was again obscured in the afternoon; & towards Night it began a mizling rain and in the Night there fell more, so as to wet the ground.
Planted two more Service trees at the North Garden wall one on each side the gate—two Catalpas (large) West of the Garden Houses—28 Crab trees and the like number of Magnolia—besides a number of little Sprouts, from 6 Inches to two feet high of the last mentioned tree. The Magnolia had good roots wch. were well enclosed with the Earth they grew in. Also compleated my Serpentine walks with Elm trees.
After breakfast Mr. Story went away and about Noon Colo. Mercer came in & spent the remaining part of the day & Night here.


   
   Catalpa bignonioides, catalpa.



   
   Lt. Col. John Francis Mercer (1759–1821) was the son of John Mercer of Marlborough. During the Revolution he served in the Continental Army, at one time acting as aide-de-camp to Maj. Gen. Charles Lee. He was a member of the Continental Congress 1782–85 and the Virginia House of Delegates 1782 and 1785–86. On 3 Feb. 1785 Mercer married Sophia Sprigg (1766–1812), eldest daughter of Richard Sprigg of Strawberry Hill at Annapolis. Soon after his marriage he moved to his wife’s home in Annapolis, and in 1789 moved to the Sprigg family farm in Anne Arundel County. He later served in the Maryland House of Delegates, the United States House of Representatives, and as governor of Maryland.



 


Saturday 5th. Mercury at 45 in the Morning  at Noon and 54 at Night.
Morning cloudy; but clear by 10 Oclock; the wind being at No. West tho’ neither fresh nor cool. About noon the wind shifted to So. West grew quite warm & pleasant. Sun Set in A Bank.
Planted all the Holly trees to day—most of them with a good deal of dirt about the Roots—but they were very indifferent trees having stragling limbs & not well leeaved.
Colo. Mercer went away after breakfast. I rid into the Neck & to Muddy hole Plantn.
 


Sunday 6th. Mercury at 48 in the morning, 50 at Noon and 55 at Night.
Morning a little lowering & calm—Wind afterwards pretty fresh from the Southward—weather Mild.
 



Munday 7th. Mercury at 50 in the Morning, 50 at Noon and 48 at Night.
Wind Southwardly in the forenoon & until about 3 oclock when it shifted to the No. West blew pretty fresh & turned cold.
The morning lowered, and until Noon, sprinkled rain at Intervals. About 12 Oclock the Sun came out very warm & pleasant & continued so until the wind shifted which brot. up Clouds again.
Planted all my Cedars, all my Papaw, and two Honey locust Trees in my Shrubberies and two of the latter in my groves—one at each ⟨side⟩ of the House and a large Holly tree on the Point going to the Sein landing.
Began to raise the Bank of Earth & to turf it, along the Northernmost row of Trees in the Serpentine Walk in the right.
Finished Plowing the Ground adjoining the Pine Grove, designed for Clover & Orchard grass Seed.


   
   Juniperus virginiana, red cedar, and Asimina triloba, papaw.



 


Tuesday 8th. Mercury at 43 in the Morning, 42 at Noon and 38 at Night.
In the Night there fell a good deal of rain which about Sun rise changed to hail & sleet wch. prevailed through the day and loaded the Trees with Ice with the weight of which the Evergreen in my Shrubberies were a good deal bowed.
Wind pretty fresh all day at East. The ground was covered about an Inch with the hail &ca.
 


Wednesday 9th. Mercury at 38 in the morning, 44 at Noon and 48 Night.
A great deal of rain fell last Night and the heaviest Sleet I ever recollect to have seen.
The bows of all the trees were incrusted by tubes of Ice, quite round, at least half an Inch think—the weight of Which was so great that my late transplantation in many instances sunk under it either by bending the bodies of the young trees—breaking the limbs—or weighing up the roots. The largest pines, in my outer circle were quite oppressed by the Ice; and bowed to the ground: whilst others were loosened at the roots and the largest Catalpa trees had some of their principal branches broken. The ground also where the holes had been dug to receive the Trees, and Where it had not been rammed, was a mere quagmire.

The ground this morning was covered nearly two inches deep with Snow—little of wch. remained at Night.
The morning was cloudy with the wind at No. West wch. soon died away and then, abt. Noon, sprung up pretty brisk from the Southwest—which a little before sun down again Shifted to the No. West and as Night approached came on to blow pretty fresh & cold.
The ground being covd. with Snow the fore part of the day, & in no condition to work the latter part I set the jobbers to pounding the plaister of Paris by hand for want of other & better convenience to do it.

   
   
   GW began experimenting with plaster of paris (gypsum) as a fertilizer about this time. The plaster was pounded into a powder and spread over the ground. Although he mentions in his entry of 9 May 1785 that he can see no benefit from its use on the circle in his courtyard, the results were evidently satisfactory in other instances, for he continued to use it on grass and some crops for the rest of his life.



 


Thursday 10th. Mercury at 34 in the Morning, 38 at Noon and 32 at Night.
Wind fresh from the No. Wt. all day and cold. Ground hard froze in the morning and but little thawed through the day.
Sent my Waggon with the Posts for the Oval in my Court Yard to be turned by a Mr. Ellis at the Snuff Mill on Pohick & to proceed from thence to Occoquan for the Scion of the Hemlock to plant in my Shrubberies.
Continued with my jobbers to pound the Plaister of Paris as the Earth was too hard frozen to be dealt with.
Went to return the visits of Colo. Mason and others in his Neighbourhood. Called first at Mr. Lawrence Washington’s, who being from home, I proceeded to Colo. Masons, where I dined & lodged.


   
   mr. ellis: GW means William Allison, who, in partnership with Col. George Mason’s son Thomson Mason, operated a snuff mill or factory in Fairfax County. The mill was on Pohick Creek above Gunston Hall, on land owned by George Mason of Pohick (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 2:777–79, 874).



   
   scion of the hemlock: In grafting today, a scion is considered to be that portion of the plant to be grafted to the main stock. Here and elsewhere GW uses the term to mean young seedlings. The hemlock is Tsuga canadensis.



   
   Lawrence Washington (1740–1799), Lund’s brother, had moved from the Chotank area during the Revolution and settled at Belmont, the old Catesby Cocke home near the mouth of Occoquan Creek in Fairfax County.



 


Friday 11th. Mercury at 30 in the Morning, 34 at Noon and 41 at Night.

Left Colo. Masons about 12 oclock. Dined with Mr. Martin Cockburn, & came home in the afternoon.
Planted the Hemlock Scions which were brought home yesterday, 28 in Number in the Shrubbs—2 poplar trees wch. had been omitted (by an oversight) in my Serpentine Walks before; and 13 Weeping and 13 Yellow Willow trees alternately along the Post & rail fence from the Kitchen to the South ha-haw & from the Servants Hall to the Smith’s Shop.
Brought 9 Scions of the Portugal Peach from Mr. Cockburn with me.


   
   The weeping willow is ordinarily Salix babylonica, but GW often interchanges the words “weeping” and “yellow.” Here he may be referring to S. alba vitellina, an introduced species. servants hall: The new dependency adjoining the mansion on the north was used for white servants. The blacksmith shop lay a short distance north of the servants’ hall.



   
   The Portugal peach is a large clingstone. In sending a few pits to George Mason, Thomas Jefferson said the Portugal required more care than common peaches but, when carefully cultivated, was the finest he had ever tasted (BETTS [2]Edwin Morris Betts, ed. Thomas Jefferson’s Garden Book, 1766–1824: With Relevant Extracts from His Other Writings. Philadelphia, 1944., 91).



 


Saturday 12th. Mercury at 34 in the morning, 38 at Noon & 44 at Night.
Day clear and pleasant until about 5 oclock, when it began to lower, and the Sun set in a bank.
Wind Southerly all day. After dark it shifted to the No. Et. blew pretty fresh and grew colder.
Went to Abingden to see Mr. John Lewis who lay sick there. Returned in the Afternoon and brot. Betcy Custis home with me.
Planted two Hemlock trees in a line with the East end of my Kitchen, & Servants Hall; & 10 feet from the corner of the Post & rail fence at each.
Had a Bushel of the Plaister of Paris (which my people had been pounding) sifted & Weighed—which, in this State, amounted to 82 lbs.
Laid the borders of the gravel walk to the No. Necessary—from the circle in the Court yard.


   
   Abingdon, the home of Jacky Custis’s widow, Nelly, and her second husband, David Stuart, was situated on the Potomac River just north of Four Mile Run. Jacky and Nelly Custis, who had lived at the Custis White House on Pamunkey River after their marriage, had both wanted to return to the Mount Vernon—Mount Airy neighborhood. In 1778 Jacky bought this house and about 900 acres of land from Robert Alexander, agreeing to pay him £12 per acre, the principal and compound interest to be paid in 24 years. GW was horrified at this latest example of his stepson’s fecklessness and reminded him that “£12,000 at compound Interest, [amounts] to upwards of

   £48,000 in twenty four Years. . . . No Virginia estate . . . can stand simple Interest; how then can they bear compound Interest”? (GW to John Parke Custis, 3 Aug. 1778, DLC:GW). The Stuarts lived at Abingdon until about 1792 (STETSON [1]Charles W. Stetson. Four Mile Run Land Grants. Washington, D.C., 1935., 24–27; STETSON [2]Charles W. Stetson. Washington and His Neighbors. Richmond, Va., 1956., 78–79).



 


Sunday 13th. Mercury at 42 this Morning, 46 at Noon and 48 at Night.
Wind very fresh from the So. West, and great appearances of Rain in the forenoon. About Noon the wind ceased, and the Sun came out—after which it again clouded—the wind shifted to the No. Et. and it set in for a serious rain about 5 oclock which was unlucky on acct. of an open Boat load of Flour from my Mill, bound to Alexandria for Mr. Hartshorne and wch. I was obliged to detain at my Fish house under as good cover as I could provide for it.
 


Munday 14th. Mercury at 48 in the Morning, 46 at Noon and 48 at Night.
A great deal of rain fell in the Night, which never ceased until after 8 oclock.
My Boat with the flour went off about day break but whether the flour received any damage or not I cannot tell.
The wind remained at No. East until 9 oclock when it died away and sprung up pretty fresh from the No. West when the Sun came out. It did not turn cold notwithstanding the point from whh. the wind blew and the freshness of it.
Planted the 9 young peach Trees which I brought from Mr. Cockburns in the No. Garden—viz.—4 on the South border of the second walk (two on each side of the middle walk)—2 in the border of the Walk leading from the Espalier hedge towards the other cross walk and 3 under the South wall of the Garden; that is two on the right as we enter the gate & one on the left. The other Peachtree to answer it on that side & the two on the West Walk, parrallel to the Walnut trees were taken from the nursery in the Garden.
Drove Stakes to support the largest of the evergreens in my Shrubberies—the wind shaking & giving too much disturbance to the roots of them especially when the ground is soft.
 


Tuesday 15th. Mercury at 36 in the morning—38 at Noon and 40 at Night.
Ground hard frozen in the Morning—Wind brisk (and cold) all day from the No. West; which made the borders to my Walk, progress slowly.

Laid out a walk for the wilderness, intended on the No. of the Serpentine road on the right.
Began to open Vistos throw the Pine grove on the Banks of H. Hole.
Visited my Plantations at the Ferry, Muddy hole, & Dogue run.
 


Wednesday 16th. Mercury at 26 in the morng.—27 at Noon and 33 at Night.
Ground very hard froze & air Sharp from the No. West all day which prevented any movement of Earth.
About 1 Oclock a Mr. Alexander Donald came here introduced by a letter from Govr. Henry.


   
   Alexander Donald was a Richmond merchant who often acted for Robert Morris in business matters. He had been for many years an intimate friend of Thomas Jefferson (JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 12:132, 347). GW did business with Donald over a period of several years, probably on behalf of the Custis estate. For a brief time after 1789, Donald was in London as a partner in the firm of Donald & Burton, which failed in 1793 (HAMILTON [2]Harold C. Syrett et al., eds. The Papers of Alexander Hamilton. 27 vols. New York, 1961–87., 15:619, n.3).



 


Thursday 17th. Mercury at 24 in the Morning—32 at Noon and 30 at Night.
Ground hard froze—the Creeks quite fast with Ice & the river covered with it to the channel.
Wind Southerly all day, but not very fresh. The day, until after the middle of the afternoon, was very clear—it then began to lower, & at Sunset looked very much like rain.
No earth could be moved until the afternoon; and even then, it not being in good order, it was not attempted.
Laid out a walk for the Wilderness intended on the South of the Serpentine road on the left.
After breakfast Mr. Donald went away and to dinner Colo. Andrew Lewis (son of Genl. Andw. Lewis) and a Mr. Neiley, came—afterwch. they crossed into Maryland.
Trimmed the Weeping and Yellow trees which were transplanted on the 10th. & put 80 cuttings of the former into a nursery.


   
   Col. Andrew Lewis (1759–1844) was a son of Brig. Gen. Andrew Lewis (1720–1781), the hero of Point Pleasant. Lewis at this time resided on the south side of the Roanoke River in Botetourt County (MCALLISTERJohn Meriwether McAllister and Lura Boulton Tandy, eds. Genealogies of the Lewis and Kindred Families. Columbia, Mo., 1906., 183; KEGLEYF. B. Kegley. Kegley’s Virginia Frontier: The Beginning of the Southwest: The Roanoke of Colonial Days, 1740-1783. Roanoke, Va., 1938., 566). mr. neiley: possibly one of the several sons of Capt. James Neely, who lived near Col. Andrew Lewis (KEGLEYF. B. Kegley. Kegley’s Virginia Frontier: The Beginning of the Southwest: The Roanoke of Colonial Days, 1740-1783. Roanoke, Va., 1938., 566–67).



 


Friday 18th. Mercury at 38 in the Morning—42 at Noon and 44 at Night.

Wind Southerly all day—very lowering in the forenoon. Soon after 12 Oclock there began a light mixture of Snow & rain, which continued through the day; encreasing as it advanced.
I went to my Dogue run Plantation to make choice of the size, & to direct the taking up of Pine trees, for my two wildernesses. Brought 3 waggon load of them home, and planted every other hole round the Walks in them. Began with that on the right, which was planted before the wet fell, & better planted; that is with more pains the other (on the left) being hurried more and the ground wet and sticky.
Also planted 20 Pine trees in the lines of Trees by the sides of the Serpentine roads to the House.
Received from Mr. Josh. Parke of Norfolk a box containing young trees of the live oak and 10 Acorns which I presume is from the same sort of Trees.
A good deal of rain fell in the Night.


   
   mr. josh. parke: Col. Josiah Parker (1751–1810), of Macclesfield, Isle of Wight County, had been a member of the committee of safety and the Virginia conventions of 1775 and an officer in the American army. After resigning as colonel of the 5th Virginia Regiment on 1 April 1778, Parker became commander of all Virginia militia south of the James River until the end of the war. In 1780 and 1781 he was a member of the House of Delegates and from 1783 to 1789 was naval officer and collector at Portsmouth. He served in the United States Congress 1789–1801.



   
   Quercus virginiana, live oak, is an evergreen ranging along the east coast of the United States from Virginia to Florida.



 


Saturday 19th. Mercury at 40 in the Morning—42 at Noon and 43 at Night.
Wind at No. Et. all day; and more or less rain mixed in sml. degree with Snow; which with what fell in the Night made the ground so wet that I could plant no trees to day. Many of those planted yesterday yielded to the Wind & Wet, and required propping.
Received a Swan, 4 Wild Geese, & two Barrels of Holly Berries (in Sand) from my Brother John and a Barrel of the early Corn from New York.


   
   The early corn from New York had been sent by Gov. George Clinton, who called it “small white Indian corn.” On 5 Mar. 1785 he told GW that if it thrived in Virginia he ought to obtain new seed every three years. It was probably a flint variety, as were most northern corns of that period (DLC:GW).



 


Sunday 20th. Mercury at 39 in the Morning—42 at Noon and 40 at Night.

   
   
Morning lowering. About Noon the Sun came out and the Weather looked promising but in the afternoon it clouded & threatned, and sometime after dark began a mixture of Snow and rain.
Wind was at East, and So. East all day—sometimes pretty fresh but for the most part of it moderate.
Major Jenefir came here to dinner and my carriage went to Gunston Hall to take Colo. Mason to a meeting of Comrs. at Alexandria for settling the Jurisdiction of Chesapeak Bay & the rivers Potomack & Pocomoke between the States of Virginia & Maryland—The Commissioners on the Part of Virginia being Colo. Mason—The Attorney General—Mr. Madison & Mr. Henderson—on that of Maryland, Major Jenifer Thoms. Johnson, Thos. Stone & Saml. Chase Esqrs.


   
   Conflicting claims of colonial Virginia and Maryland over the control of the Potomac River and the Chesapeake Bay were put to rest only temporarily during the Revolution. In 1784 Virginia authorized the four commissioners here named to confer with agents of Maryland for the purpose of settling those questions. The Virginians were also authorized to consult with the Maryland commissioners on how to gain the cooperation of Pennsylvania in developing a water and land route from the Potomac Valley to the Ohio Valley, wherein the Potomac River water route would be developed by the

Potowmack Company recently authorized by Maryland and Virginia. GW hoped that the project “may be of great political, as well as commercial advantages . . . as it may tie the Settlers of the western Territory to the Atlantic States by interest, which is the only knot that will hold” (GW to Benjamin Lincoln, 5 Feb. 1785, DLC:GW).



   
   attorney general: Edmund Randolph (1753–1813) was at this time attorney general of Virginia and a delegate to the Continental Congress. He was the son of John Randolph, the attorney general of the colony who had fled with Governor Dunmore at the outbreak of the Revolution. Randolph served as an aide to GW, 1775–76, and was a member of the Virginia Convention of 1776.


   
   
   James Madison, of Montpelier, Orange County, sponsored the resolutions establishing the Virginia commission. Thomas Stone (1743–1787), one of the six sons of David and Elizabeth Jenifer Stone of Poynton Manor, Charles County, Md., studied law in Annapolis under Thomas Johnson, who appears here. Stone married Margaret Brown (d. 1787), one of nine daughters of Dr. Gustavus Brown (1689–1762) of Rich Hill, Charles County, Md. His home, Habre-de-Venture, was near Port Tobacco in Charles County, Md. Stone, one of the signers of the Declaration of Independence for Maryland, was now serving his second term in the senate of that state. Samuel Chase (1741–1811), a lawyer, merchant, and speculator, now of Annapolis, had been a Maryland leader in the Revolution, and as a member of both Continental Congresses, he had been a strong supporter of GW throughout the war. GW later appointed Chase to the United States Supreme Court where, although impeached during Jefferson’s presidency, he served until his death.



   
   The Virginia commissioners had not been notified that this first meeting was to be held in Alexandria this week, and only George Mason and Alexander Henderson, who both lived nearby, were present on the day appointed (see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:30; MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 2:812–23; MADISONWilliam T. Hutchinson et al., eds. The Papers of James Madison, Congressional Series. 17 vols. Chicago and Charlottesville, Va., 1962–91., 8:89–90, 206–7, 337–39).



 


Monday 21st. Mercury at 40 in the Morning  at Noon and 46 at Night.
Very little wind all day but foggy and moist which carried away the Snow & hail that fell in the Night rather better than an Inch thick.
Staked up the largest of my Trees in the avenues and Wilderness and Shrubberies to day, which from the softness of the ground & impression made on them by the Wind were leaning.
Bought 150 Bushels of clean & good Oats from an Eastern shore man at 2/4 pr. Bushel.
Major Jenifer left this for Alexandria after Dinner.
 


Tuesday 22d. Mercury at 45 in the Morning, 52 at Noon and 51 at Night.
Mizling Morning and very little Wind. About 8 Oclock it

sprung up at No. West, & encreasing, blew hard all the remaining part of the day from that point & West.
Mrs. Grayson sent me 8 Yew & 4 Aspan trees & Colo. Mason some Cherry Grafts. Planted the intermediate holes round the Walk in the Wilderness on the right and filled the spaces between with young Pines.
Went to Alexandria—dined & returned in the Evening.

   
   
   Eleanor Smallwood Grayson was the wife of GW’s friend and former aide, Col. William Grayson. GW had written William Grayson, asking him to send him scions of the aspen and shoots of the yew or hemlock growing along Quantico Creek near Dumfries, which Grayson had offered during an earlier conversation. “Plantations of this kind are now become my amusement & I should be glad to know where I could obtain a supply of such sorts of trees as would diversify the scene” (22 Jan. 1785, DLC:GW). Grayson replied from New York that he had procured some aspen trees from Landon Carter’s plantation on Bull Run and that Mrs. Grayson promised to send them to Mount Vernon along with any of the yew scions she could procure (10 Mar. 1785, DLC:GW).



   
   If GW went to Alexandria today to check on the progress of the Potomac commissioners, he discovered they had already “waited some Days” for the two absent Virginia commissioners (George Mason to James Madison, 9 Aug. 1785, MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 2:826).



 


Wednesday 23d. Mercury at 40 in the Morning—40 at Noon and 40 at Night.
Wind fresh and cool all day from the No. West. Very clear.
Finished Planting the Pine trees in the wilderness on the left and planted 4 of the live Oak Trees (which I had received from Norfolk) in the Shrubberies on the right and left on the grass plat in front of the House. Staked most of the Pines that had been planted.
 


Thursday 24th. Mercury at 40 in the Morning—45 at Noon and 45 at Night.
Wind Southerly. The Sun, tho’ it rose clear had a Watery look and soon became obscured. The Weather very lowering. About 4 Oclock it began to Snow (fine Snow) & continued to do so with a small mixture of rain until I went to bed.
Finding the Trees round the Walks in my wildernesses rather too thin I doubled them by putting (other Pine) trees between each.
Laid off the Walks in my Groves, at each end of the House.
Sent my Carriage to Alexandria for Colo. Mason according to appointment—who came in about dusk.



   
   The “appointment” was probably an agreement made on 22 Mar. that if the two absent Virginia commissioners did not appear in another day, the remaining commissioners would accept GW’s hospitality at Mount Vernon to proceed with their conference. GW and Mason had this evening and the following morning to review prospects for the meeting.



 


Friday 25th. Mercury at 42 in the Morning—45 at Noon and 45 at Night.
A thick fog, or mist, all day; with little or no wind.
Planted some of the largest Pine trees on the Circular bank which is intended to inclose the Court yard, Shrubberies &ca. and Staked most of those wch. had been planted in the two Wildernesses.
About One O’clock Major Jenifer, Mr. Stone, Mr. Chase, & Mr. Alexr. Henderson arrived here.


   
   In his letter of 9 Aug. 1785 to James Madison, George Mason reported that the Potomac conference had “adjourn’d to Mount-Vernon . . . at the particular Invitation of the General” (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 2:827).



 


Saturday 26th. Mercury at 42 in the Morning—45 at Noon and 44 at Night.
Morning clear, but a watery Sun, which was soon obscured by clouds; the whole day was lowering; towards Sundown it began to Snow, which continued until it became two Inches deep.
The Wind was at No. East all day & was raw & chilling.
My jobbers spent the greater part of this day in placing stakes for the Support of the young Pine trees. Mr. G. Mason Jr. & Dr. Brown came, dined, & returned.
 


Sunday 27th. Mercury at 42 in the Morning  at Noon and 52 at Night.
All the Pines, & other evergreen Trees which were not well staked, being heavily loaded with Snow, yeilded to the weight, and where the ground was very soft (which was the case in many places) quite laid to the ground.
Wind Southerly all day but not much of it. Morning cloudy & more or less so all day.
The Snow which was not more than two Inches deep, soon disappeared.
Mr. Waltr. Stone dined here and went away afterwards. Mr. Henderson also went to Colchester after dinner to return in the morning.


   
   Walter Stone may be either Walter Stone (died c.1791), son of David and Elizabeth Jenifer Stone, or Walter Hanson Stone (1765–1792), son of Samuel and Anna Hanson Mitchell Stone.



 



Monday 28th. Mercury at 44 in the Morning—52 at Noon and 56 at Night.
Wind Southerly all day and clear weather.
Mr. Henderson returned to the Meeting of the Commissioners abt. 10 Oclock and Mr. Chase went away after dinner.


   
   The commissioners’ final agreement and official letters all were dated Mount Vernon, 28 Mar. 1785, and historians have since referred to this meeting as the Mount Vernon Conference (see MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 2:812–22; FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:30).



 


Tuesday 29th. Mercury at 52 in the Morning  at Noon and 54 at Night.
The Sun rose with a watery appearance tho’ the hemisphere was clear—which however soon clouded & towards evening began to rain.
Wind at No. East all day but not very fresh until dark.
Major Jenifer, Mr. Stone and Mr. Henderson went away before breakfast & Colo. Mason (in my carriage) after it by the return of which he sent me some young Shoots of the Persian Jessamine & Guilder Rose.
Transplanted in the groves at the ends of the House the following young trees. Viz.—9 live oak—11 Yew or Hemlock—10 Aspan—4 Magnolia—2 Elm—2 Papaw—2 Lilacs—3 Fringe—1 Swamp berry & 1 H ⟨ ⟩
Doctr. Stuart came in the afternoon.


   
   Syringa persica, Persian jasmine, and Viburnum opulus roseum, guelder rose or snowball.



 


Wednesday 30th. Mercury at 58 in the Morning—62 at Noon and  at Night.
A good deal of rain fell in the Night—showers all day with thunder; & alternate Squals and calm.
Doctr. Stuart went away after breakfast & carried the three Children Betcy, Nelly, & Washington Custis with him to Abingdon.
Arthur Lee Esqr. came to Dinner.


   
   Eleanor Parke (Nelly) Custis (1779–1852) and George Washington Parke Custis (1781–1857), usually called Washington, were the two youngest children of David Stuart’s wife Nelly and her first husband, John Parke Custis. Little Nelly had been brought to Mount Vernon soon after her birth for her mother was too ill to take care of her. Washington, too, had lived with his grandparents most of his life. Although there seem to have been no legal documents drawn up, GW spoke of these two youngest children as “adopted” by him and Mrs. Washington (GW to Lawrence Lewis, 20 Sept. 1799, DLC:GW).




   



   
   Arthur Lee, who served in the Virginia House of Delegates 1781–83 and the Continental Congress 1781–84, was one of the commissioners who concluded treaties with the Indians in Oct. 1784 and Jan. 1785, and was at this time awaiting the action of the Congress on his nomination to the Board of Treasury.



 


Thursday 31st. Mercury at 52 in the Morning—56 at Noon and 60 at Night.
Wind very hard all day from west—weather clear.
Mr. Lee went away after Breakfast and in the Afternoon Mr. Thos. Hanson & two of his Sisters arrived and Nelly Hanson came in.
Planted the Scarlet or French honey suckle (as my Gardner calls it, & which he says blows all the Summer) at each Column of my covered ways—as also against the circular walls between the Store house &ca. and the two new necessaries.
Also planted the Gilder rose & Persian Jessamine opposite thereto on the Walks leading up to these necessaries—4 of the first and Six of the latter on each walk.


   
   Capt. Thomas Hawkins Hanson, son of Samuel Hanson of Green Hill, had served in the 3d Maryland Battalion of the Flying Camp in 1776. He was married to Rebecca Dulany Addison, widow of Thomas Addison (d. 1774), and lived at the old Addison farm, Oxon Hill, across the Potomac River from Alexandria. He was probably a partner in the Alexandria firm of his brother, Samuel Hanson of Samuel. Hanson had several sisters including Sarah Hawkins, Anna, and Chloe. Nelly Hanson may have been a niece or cousin.



   
   Lonicera sempervirens, trumpet honeysuckle. my gardner: Philip Bateman (Bottiman), GW’s gardener, had been at Mount Vernon as early as 1773 (GW’s tithable list for 1773, DLC:GW). In 1783 Lund Washington had written GW: “As to Bateman (the old gardener) I have no expectation of his ever seeking another home. Indulge him but in getg. Drunk now and then, and he will be Happy. He is the best Kitchen gardener to be met with” (Lund Washington to GW, 1 Oct. 1783, ViMtvL). Philip Bater, gardener, who appears in the ledgers from 1786 through 1789, is probably the same man.



